On petition por a rehearing.
Perkins, C. J.
A petition for a rehearing is filed in this case. The rehearing is asked on two grounds:
1st. The written reasons for a new trial were not filed at the term at which the verdict was rendered; and,
2d. The defendant was not supervisor, at the time he committed the act complained of.
The record shows that the verdict was returned at the April term; it states, that, at that term, a motion for a new trial was made, and leave given by the court to file the written motion and reasons at the next, the September, term. No objection or exception appears to have been taken to this action of the court at that term. At the September term, pursuant to said leave, the written motion and reasons were filed, over the objection of the appellant.
The statute requires the motion for a new trial, and the reasons therefor, to be filed at the term the verdict or *430finding is rendered. Can time be given for this filing, by the court, till the succeeding term, by the consent of both parties, where the motion is orally made at the term at which the verdict or finding is rendered ? It seems to us that it can be. This being so, where the oral motion is made and leave given in open court, and no objection made, at the term of the return of the finding or verdict, we think consent is to be presumed, and that the written motion and reasons may be filed at the next term, within a reasonable time, where no day ft»r filing is fixed by the court in the leave granted, and on or before that-day, where a day is designated in the leave granted. Wilson v. Vance, ante, p. 394. -
The jury answered, specially, that the defendant was supervisor, when the acts complained of were done.
The petition for a rehearing is overruled.
Petition for a rehearing overruled, and the opinion thereon filed, at the May Term, 1877.